 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     California State Bar No. 314082
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Ryan Patrick Noe

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00065-GMN-DJA

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Third Request)
14   RYAN PATRICK NOE,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Nicholas Dickinson, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine Tanaka, Assistant Federal Public Defender, counsel for Ryan Patrick Noe, that
21   the Revocation Hearing currently scheduled on May 12, 2021 at 1:00 p.m., be vacated and
22   continued to date and time convenient to this Court, but no sooner than one hundred and twenty
23   (120) days.
24          This Stipulation is entered into for the following reasons:
25
26
 1          1.      Mr. Noe has just completed in-patient treatment. Counsel for the defendant
 2   requests additional time to prepare for Mr. Noe’s revocation hearing and sentencing. The
 3   additional time will also permit the parties to discuss resolution of the matter.
 4          2.      The defendant is not incarcerated and does not object to the continuance.
 5          3.      The parties agree to the continuance.
 6
 7          This is the third request for a continuance of the revocation hearing.
 8          DATED this 3rd day of May 2021.
 9
10    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
11
12
      By /s/ Katherine Tanaka                          By /s/ Nicholas Dickinson
13    KATHERINE TANAKA                                 NICHOLAS DICKINSON
      Assistant Federal Public Defender                Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00065-GMN-DJA
 4                 Plaintiff,                         ORDER
 5          v.
 6   RYAN PATRICK NOE,
 7                 Defendant.
 8
 9
            IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for
10
     May 12, 2021 at 1:00 p.m.., be vacated and continued to Wednesday, September 15, 2021,
11
     at the hour of 11:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.
12
            DATED this ___
                        4 day of May 2021.
13
14
15                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
